DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,164,369 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/484,541 (Instant Application)
U.S. Patent No. 11,164,369 B2
1. A method for generating a mesh representation of a surface comprising:

receiving a three-dimensional (3D) point cloud representing the surface;

generating, from the 3D point cloud, a reconstruction dataset having a higher resolution than the 3D point cloud in one or more regions corresponding to the surface; and








generating, using the reconstruction dataset, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.
1. A method for generating a mesh representation of a surface comprising: 

receiving a three-dimensional (3D) point cloud representing the surface; 

identifying and discarding one or more outliers in the 3D point cloud to generate a filtered point cloud using a Gaussian process; 

adding one or more additional points to the filtered point cloud to generate a reconstruction dataset; 

using Poisson surface reconstruction to generate an implicit surface corresponding to the surface from the reconstruction dataset; and 

generating, using the implicit surface, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.
2. The method of claim 1, further comprising using the polygon mesh representation for navigating an autonomous vehicle over the surface.
2. The method of claim 1, further comprising using the polygon mesh representation for navigating an autonomous vehicle over the surface.
3. The method of claim 1, wherein the hash map comprises:



a plurality of keys, each key corresponding to a voxel edge; and


a plurality of values, each value corresponding to a vertex location.
5. The method of claim 1, wherein generating the polygon mesh representation comprises detecting and filling holes in the polygon mesh representation by: 

generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh; and 

building polygons starting from a first vertex in the implicit surface using the list of edges until reaching the first vertex such that each of the plurality of edges is used twice in the polygon mesh.
4. The method of claim 3, wherein using the fine-to-coarse hash map for building polygons at the highest resolution first followed by progressively coarser resolution polygons comprises:

before insertion of a new vertex to an edge of the polygon mesh representation, using the hash map to determine whether a first vertex exists on the edge;

in response to determining that the first vertex exists on the edge, deriving a location of the first vertex from the hash map; and

using the derived location for building a polygon.
5. The method of claim 1, wherein generating the polygon mesh representation comprises detecting and filling holes in the polygon mesh representation by: 







generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh; and 

building polygons starting from a first vertex in the implicit surface using the list of edges until reaching the first vertex such that each of the plurality of edges is used twice in the polygon mesh.
5. The method of claim 1, wherein generating the polygon mesh representation comprises detecting and filling holes in the polygon mesh representation by:

generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh representation; and

building polygons starting from a first vertex in an implicit surface corresponding to the reconstruction dataset and using a list of edges until reaching the first vertex such that each of the plurality of edges is used at least twice in the polygon mesh representation.
5. The method of claim 1, wherein generating the polygon mesh representation comprises detecting and filling holes in the polygon mesh representation by: 

generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh; and 

building polygons starting from a first vertex in the implicit surface using the list of edges until reaching the first vertex such that each of the plurality of edges is used twice in the polygon mesh.
6. The method of claim 1, wherein the polygon mesh representation does not include any topological holes.
8. adding at least one point to each of the one or more holes using a Gaussian surface corresponding to the 3D point cloud.
7. The method of claim 1, wherein the polygon mesh representation is a triangle mesh representation.
3. The method of claim 1, wherein the polygon mesh representation is a triangle mesh representation.
8. The method of claim 1, wherein generating the reconstruction dataset comprises identifying and discarding one or more outliers in the 3D point cloud to generate a filtered point cloud using a Gaussian process by:

identifying a Gaussian surface corresponding to the 3D point cloud;

determining a mean Gaussian surface from the Gaussian surface; and

identifying the one or more outliers as points in the 3D point cloud that have a standard deviation from the mean Gaussian surface that is greater than a threshold standard deviation.
6. The method of claim 1, wherein identifying and discarding the one or more outliers in the 3D point cloud to generate the filtered point cloud using the Gaussian process comprises: 


identifying a Gaussian surface corresponding to the 3D point cloud; 

determining a mean Gaussian surface from the Gaussian surface; and 

identifying the one or more outliers as points in the 3D point cloud that have a standard deviation from the mean Gaussian surface that is greater than a threshold standard deviation.
9. The method of claim 1, wherein generating the reconstruction dataset comprises identifying and discarding one or more outliers in the 3D point cloud to generate a filtered point cloud using a Gaussian process by:

identifying a Gaussian surface corresponding to the 3D point cloud;

determining a mean Gaussian surface from the Gaussian surface; and

identifying the one or more outliers as points in the 3D point cloud that are located at a physical distance from the mean Gaussian surface that is greater than a threshold physical distance.
7. The method of claim 1, wherein identifying and discarding the one or more outliers in the 3D point cloud to generate the filtered point cloud using the Gaussian process comprises: 


identifying a Gaussian surface corresponding to the 3D point cloud; 

determining a mean Gaussian surface from the Gaussian surface; and 

identifying the one or more outliers as points in the 3D point cloud that are located at a physical distance from the mean Gaussian surface that is greater than a threshold physical distance.
10. The method of claim 1, wherein generating the reconstruction dataset comprises adding one or more additional points to the point cloud by:

identifying one or more holes in the point cloud; and

adding at least one point to each of the one or more holes using a Gaussian surface corresponding to the 3D point cloud.
8. The method of claim 1, wherein adding the one or more additional points to the filtered point cloud to generate the reconstruction dataset comprises: 

identifying one or more holes in the filtered point cloud; and 

adding at least one point to each of the one or more holes using a Gaussian surface corresponding to the 3D point cloud.
11. The method of claim 10, wherein identifying the one or more holes comprises:

grid-sampling a subset of points in the point cloud to determine whether at least one point of the point cloud exists within a threshold distance from a sampled point; and

identifying a hole proximate to the sampled point upon determining that at least one point of the point cloud does not exist within the threshold distance from the sampled point.
9. The method of claim 8, wherein identifying the one or more holes comprises: 

grid-sampling a subset of points in the filtered point cloud to determine whether at least one point of the point cloud exists within a threshold distance from a sampled point; and 

identifying a hole proximate to the sampled point upon determining that at least one point of the point cloud does not exist within the threshold distance from the sampled point.
12. The method of claim 1, wherein generating the reconstruction dataset comprises identifying and discarding, from the point cloud, points corresponding to one or more moving objects.1. 
1. identifying and discarding one or more outliers in the 3D point cloud to generate a filtered point cloud using a Gaussian process;
13. A system for generating a mesh representation of a surface comprising: 

a processor; and 

a non-transitory computer readable medium comprising programming instructions that when executed by the processor will cause the processor to: 

receive a three-dimensional (3D) point cloud representing the surface, 









generate, from the 3D point cloud, a reconstruction dataset having a higher resolution than the 3D point cloud in one or more regions corresponding to the surface and generate, 

using the reconstruction dataset, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.
12. A system comprising: 

one or more mapping sensors; a processor; and 

a non-transitory computer readable medium comprising one or more programming instructions that when executed by the processor, cause the processor to: 

receive, a three-dimensional (3D) point cloud representing a surface, 

identify and discard one or more outliers in the 3D point cloud to generate a filtered point cloud using a Gaussian process, 

add one or more additional points to the filtered point cloud to generate a reconstruction dataset, 

use Poisson surface reconstruction to generate an implicit surface corresponding to the surface from the reconstruction dataset, and 


generate, using the implicit surface, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.
14. The system of claim 13, further comprising programming instructions that when executed by the processor will cause the processor to use the polygon mesh representation for navigating an autonomous vehicle over the surface.
13. The system of claim 12, further comprising programming instructions that when executed by the processor, cause the processor to use the polygon mesh representation for navigating an autonomous vehicle over the surface.
15. The system of claim 13, wherein the hash map comprises: 





a plurality of keys, each key corresponding to a voxel edge; and 


a plurality of values, each value corresponding to a vertex location.
16. The system of claim 12, wherein the instructions that cause the processor to generate the polygon mesh representation further comprise instructions to detect and fill holes in the polygon mesh representation by: 

generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh; and 

building polygons starting from a first vertex in the implicit surface using the list of edges until reaching the first vertex such that each of the plurality of edges is used twice in the polygon mesh.
16. The system of claim 15, wherein the programming instructions that when executed by the processor cause the processor to use the fine-to-coarse hash map for building polygons at the highest resolution first followed by progressively coarser resolution polygons comprise programming instructions to cause the processor to:

before insertion of a new vertex to an edge of the polygon mesh representation, use the hash map to determine whether a first vertex exists on the edge;



in response to determining that the first vertex exists on the edge, derive a location of the first vertex from the hash map; and

use the derived location for building a polygon.










16. The system of claim 12, wherein the instructions that cause the processor to generate the polygon mesh representation further comprise instructions to detect and fill holes in the polygon mesh representation by: 

generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh; and 

building polygons starting from a first vertex in the implicit surface using the list of edges until reaching the first vertex such that each of the plurality of edges is used twice in the polygon mesh.
17. The system of claim 13, wherein the programming instructions that when executed by the processor cause the processor to generate the polygon mesh representation comprise programming instructions to cause the processor to detect and fill holes in the polygon mesh representation by:

generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh representation; and

building polygons starting from a first vertex in an implicit surface corresponding to the reconstruction dataset and using a list of edges until reaching the first vertex such that each of the plurality of edges is used at least twice in the polygon mesh representation.
16. The system of claim 12, wherein the instructions that cause the processor to generate the polygon mesh representation further comprise instructions to detect and fill holes in the polygon mesh representation by: 



generating a list of edges that comprises a plurality of edges which have been used once in the polygon mesh; and 

building polygons starting from a first vertex in the implicit surface using the list of edges until reaching the first vertex such that each of the plurality of edges is used twice in the polygon mesh.
18. The system of claim 13, wherein the programming instructions that when executed by the processor cause the processor to generate the reconstruction dataset comprise programming instructions to cause the processor to add one or more additional points to the point cloud by:

identifying one or more holes in the point cloud; and

adding at least one point to each of the one or more holes using a Gaussian surface corresponding to the 3D point cloud.
19. The system of claim 12, wherein the instructions that cause the processor to add the one or more additional points to the filtered point cloud to generate the reconstruction dataset comprise instructions to: 


identify one or more holes in the filtered point cloud; and 

add at least one point to each of the one or more holes using a Gaussian surface corresponding to the 3D point cloud.
19. The system of claim 18, wherein the programming instructions that when executed by the processor cause the processor to identify the one or more holes comprise programming instructions to cause the processor to:

grid-sample a subset of points in the point cloud to determine whether at least one point of the point cloud exists within a threshold distance from a sampled point; and

identify a hole proximate to the sampled point upon determining that at least one point of the point cloud does not exist within the threshold distance from the sampled point.
20. The system of claim 19, wherein the instructions that cause the processor to identify the one or more holes comprise instructions to: 




grid-sample a subset of points in the filtered point cloud to determine whether at least one point of the point cloud exists within a threshold distance from a sampled point; and 

identify a hole proximate to the sampled point upon determining that at least one point of the point cloud does not exist within the threshold distance from the sampled point.
20. A computer program product comprising a non-transitory memory and programming instructions that are configured to cause a processor to:

receive a three-dimensional (3D) point cloud representing the surface;

generate, from the 3D point cloud, a reconstruction dataset having a higher resolution than the 3D point cloud in one or more regions corresponding to the surface; and








generate, using the reconstruction dataset, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.
23. A computer program product comprising a non-transitory memory and programming instructions that are configured to cause a processor to: 

receive, a three-dimensional (3D) point cloud representing a surface, 

identify and discard one or more outliers in the 3D point cloud to generate a filtered point cloud using a Gaussian process, 

add one or more additional points to the filtered point cloud to generate a reconstruction dataset, 

use Poisson surface reconstruction to generate an implicit surface corresponding to the surface from the reconstruction dataset, and 

generate, using the implicit surface, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.




Claim 1 of the instant application is drawn to a method for generating a mesh representation of a surface comprising: receiving a three-dimensional (3D) point cloud representing the surface; generating, from the 3D point cloud, a reconstruction dataset having a higher resolution than the 3D point cloud in one or more regions corresponding to the surface; and generating, using the reconstruction dataset, a polygon mesh representation of the surface by using a fine-to-coarse hash map for building polygons at a highest resolution first followed by progressively coarser resolution polygons.
While the exact wordings of claim 1 of the ‘369 patent may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent ‘369. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the ‘369 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robert, etc. (US 20150146971 A1) and Chen, etc. (US 20150347682 A1) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612